Citation Nr: 0324586	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for left eye disability, 
diagnosed as macular degeneration of the left eye.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating action of the RO that 
denied service connection for macular degeneration of the 
left eye.  The veteran was sent notice of this decision in 
January 2001.  A notice of disagreement was received in 
February 2001.  A statement of the case was issued in May 
2001.  A substantive appeal was received from the veteran in 
July 2001.

A conference with the Decision Review Officer (DRO) at the RO 
was held on March 2002.  The veteran, the veteran's 
representative and the DRO were present.  A copy of the 
conference report has been made part of the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left eye disability, diagnosed as macular 
degeneration, was first manifested many years after service 
and the preponderance of the competent evidence indicates 
that the condition is not related to active military service.


CONCLUSION OF LAW

The criteria for service connection for macular degeneration 
of the left eye are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.9 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claim of service connection for 
macular degeneration has been accomplished.

As evidenced by the January 2001 rating decision, the May 
2001 statement of the case (SOC) and the March 2002 
supplemental statement of the case (SSOC), the veteran has 
been furnished the pertinent laws and regulations governing 
the claim and the reasons for the denial.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  As indicated below, the RO has consistently 
obtained pertinent VA treatment records, as identified by the 
veteran.  Such evidence has been summarized in the SOC and 
SSOC, through which the RO also has invited the veteran to 
identify any other information and/or evidence pertinent to 
the claim.  

The RO also informed the veteran of his responsibility to 
provide certain information to enable the RO to obtain 
evidence pertinent to his claim, and invited to submit 
relevant evidence in his possession.  In a pre-VCAA July 2000 
letter to the veteran, (fulfilling the well-grounded claim 
criteria) and a March 2002 letter to the veteran with respect 
to a second claim not before the Board, the RO has provided 
notice of its duty to assist the veteran in obtaining 
evidence for which the veteran provided sufficient 
information and, if necessary authorization.  Hence, the 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran has submitted medical 
evidence in support of his claim, and the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim, 
to include obtaining VA outpatient clinical records and 
arranging for the veteran to undergo a VA examination in 
connection with his claim.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any existing, additional evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Background

The veteran served in the U.S Army during World War II; at 
that time, he was assigned to outposts as a forward observer. 
The veteran reported that he frequently used binoculars and 
telescopes in performance of his duties. Service medical 
records indicate that the veteran was treated for headaches, 
which he believes were caused by frequent use of these 
instruments.  The veteran's service medical records also 
indicate that at the time of separation from service, the 
veteran had simple myopic mild bilateral astigma with vision 
being 20/20 in both eyes.

The record contains VA outpatient treatment records from 
November 1999 to March 2001.  The veteran sought treatment 
for his macular degeneration condition during this period.  
There was no indication noted during these treatments that 
the veteran's condition was connected to his service in the 
U.S. military.

The veteran provided statements from two private doctors in 
support of his claim.  In a September 2000 statement, the 
doctor stated he noted a marked decrease in the vision of the 
left eye as a result of exudative age-related macular 
degeneration.  He proposed that exposure to ultraviolet light 
and blue wavelength light can be associated with the 
development of macular degeneration.  Noting the veteran's 
military history, the doctor proposed that it was quite 
possible, if not likely, that the veteran received more of a 
dose of these light waves than one normally would have had if 
not in the military.  He concluded that it was reasonable to 
postulate that the veteran's exposure to ultraviolet and blue 
wave length light, may have led, at least in part, to 
development of his eye condition.  

Also in a September 2000 statement, a second private doctor 
indicated that direct ultraviolet light is a risk factor of 
the veteran's condition.  He offered that perhaps when the 
veteran was performing his duties in service, using 
telescopes and binoculars, that he had more exposure to 
ultraviolet light.  However, this doctor directly stated that 
the veteran has age-related macular degeneration in the left 
eye.

In July 2001, these two private doctors also stated that the 
type of examination needed to diagnose macular degeneration 
was not available at the time of the veteran's separation 
from service. However, the earliest diagnosis of the 
veteran's condition was in the 1980's.  It was noted at this 
time that the veteran's macular degeneration was in the early 
stages.  The condition has been in progression since then.

In November 2001, the veteran underwent VA examination.  The 
veteran's past history indicates that he was diagnosed with 
an early stage of macular degeneration in the late 1980's.  
However, over the past year, the veteran's left eye had 
progressed significantly and changed to a wet form of macular 
degeneration.  The right remained at an early stage.  

On examination, the visual acuities were 20/40 in the right 
eye and at hand motion one foot away in the left eye.  Extra-
ocular muscles were full and intact.   Refraction revealed a 
hyperopic and astigmatic refractive error in the right eye 
that corrected vision to 20/40.  The examiner noted that 
improvement in the left eye was impossible.  A slit lamp 
examination revealed healthy ocular structure and was 
unremarkable except for some early cataract formation in the 
right eye.  Macular evaluation revealed early dry macular 
degeneration with hard drusen in the right eye.  In the left 
macula, there was a large elevated fibrotic macular scar with 
resolving hemorrhage surrounding it, consistent with the 
advanced wet form of macular degeneration.  Vascular findings 
were healthy and intact and the vitreous was clear.  There 
was neither evidence of tears nor detachments of the retina.  

The examiner indicated that the age-related macular 
degeneration was greater in the left eye than in the right 
eye.  The patient reported no history of trauma and no 
history of anyone in his family having this same condition.  

The examiner concluded that the cause of the veteran's 
macular degeneration was due to age.


III.  Analysis

The veteran contends that his currently diagnosed macular 
degeneration is related to his service in the military.  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d) (2002).  

Service medical records do not contain any indication or 
diagnosis of the veteran's current condition.  The only 
instance of an eye condition during service was noted at the 
time of the veteran's separation exam where the veteran had  
simple myopic mild bilateral astigma, yet with vision being 
20/20 in both eyes.  The earliest date for the veteran's 
current condition was in the late 1980's.  VA outpatient 
treatments from November 1999 to March 2001 indicate that the 
veteran received treatment for his eye condition.  Two 
private doctors' statements infer, inconclusively, that the 
veteran's condition may have been attributed to his service 
in the military.  Their statements that the type of medical 
examination needed to diagnose macular degeneration did not 
exist at the time of separation holds little probative value.  
As noted in the record, the earliest diagnosis for the 
veteran's condition was in the late 1980's at which time the 
condition was diagnosed as being in the early stages.  Since 
then, however, the condition has progressed.  The November 
2001 VA examiner clearly noted that the veteran's macular 
degeneration was caused by age.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  For example, a post-
service reference to injuries sustained in service, without a 
review of service medical records, would not constitute 
probative medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Among other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

After carefully considering the evidence of record in light 
of the legal principles noted above, the Board finds that the 
opinion offered by the VA examiner is more probative on the 
question of whether the veteran's currently diagnosed macular 
degeneration is the result of disease or injury incurred or 
aggravated in service.  Clearly, such opinion was based upon 
examination of the veteran, and a thorough review of the 
actual evidence in the claims file.  Based on the examination 
and review of the record, the VA examiner opined that there 
was no history suggestive of macular degeneration during 
service or that the macular degeneration is medically related 
to the veteran's military service.  In fact, the examiner 
concluded that the veteran's condition is due to the 
veteran's age.  The Board finds that such opinion is more 
probative of the question at issue, and is entitled to 
greater weight.  See Prejean, 13 Vet. App. at 444.

Accordingly, the Board finds that the preponderance of the 
competent and probative medical evidence militates against 
the claim for service connection.  In adjudicating the claim, 
the Board has carefully considered the veteran's own 
assertions, offered in written statements in support of the 
claim, stating that his current condition was a result of his 
military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of the claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the competent and persuasive evidence 
weighs against the veteran's claim for service connection for 
left eye disability diagnosed as macular degeneration, the 
Board must conclude that the criteria for service connection 
for such disability has not been met.  As such, the benefit-
of-the-doubt rule is not for application, and the claim on 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for macular degeneration of the left eye 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

